Case 4:19-cv-01945 Document 17 Filed on 10/24/19 in TXSD Page 1 of 3
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 24, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-01945 Document 17 Filed on 10/24/19 in TXSD Page 2 of 3
Case 4:19-cv-01945 Document 17 Filed on 10/24/19 in TXSD Page 3 of 3
